ITEMID: 001-109324
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF ROIDAKIS v. GREECE (No. 3)
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: Anatoly Kovler;Erik Møse;Linos-Alexandre Sicilianos
TEXT: 4. The applicant was born in 1953 and lives in Athens.
5. On 21 August 1997 he lodged an opposition (ανακοπή) with the Athens First Instance Civil Court challenging his arrest as compulsory enforcement measure regarding a decision of the Athens First Instance Civil Court issued against him for unpaid debt to an individual (decision no. 951/1995).
6. On 30 October 1998 the opposition was rejected (judgment no. 8769/1998).
7. On 30 November 1998 the applicant filed an appeal before the Athens Civil Court of Appeal challenging the court’s findings and its evaluation of the evidence.
8. By judgment dated 21 June 1999, the court accepted the applicant’s appeal and the case was remitted to the Athens First Instance Civil Court in order to be retried (judgment no. 5619/1999).
9. On 6 March 2001 a preliminary decision was issued partially rejecting the applicant’s opposition and asking him to submit supplementary evidence regarding the remainder of his allegations (judgment no. 1923/2001).
10. On 17 June 2002 the applicant filed an application asking for a hearing date to be set as soon as possible.
11. On 15 March 2004, after a subsequent re-hearing was held, the Athens First Instance Civil Court rejected the applicant’s opposition (judgment no. 1299/2004).
12. On 2 February 2007 the applicant lodged an appeal challenging the First Instance Court’s decisions nos. 1923/2001 and 1299/2004.
13. By judgment dated 6 March 2009, the Athens Civil Court of Appeal accepted the applicant’s appeal after quashing the ruling of the first instance court. Subsequently, after examining the applicant’s opposition de novo, the court held that it was well founded (judgment no. 1236/2009).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
